                IN THE DISTRICT COURT OF THE UNITED STATES
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

RODNEY ALVERSON,                          )
                                          )
              Plaintiff,                  )
                                          )
      v.                                  )
                                          )   CASE NO 2:16-CV-928-RAH-CSC
JEFFERSON DUNN,                           )
Commissioner, Alabama                     )
Department of Corrections,                )
et. al.,                                  )
                                          )
              Defendants.                 )

                                    JUDGMENT

      In accordance with the memorandum opinion entered today, it is the

ORDER, JUDGMENT, and DECREE of the Court as follows:

      (1) The United States Magistrate Judge’s recommendation (Doc. 118) is

           adopted.

      (2) The Defendants’ motions for summary judgment (Docs. 29 and 31) are

           granted.

      (3) Judgment is entered in favor of Defendants and against Plaintiff, with

           Plaintiff taking nothing by his complaint.

No costs are taxed.
      The Clerk of the Court is DIRECTED to enter this document on the civil

docket as a final judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

      DONE, this 15th day of January, 2020.


                                       /s/ R. Austin Huffaker, Jr.
                                R. AUSTIN HUFFAKER, JR.
                                UNITED STATES DISTRICT JUDGE




                                         2
